FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                         MAY 12, 2022
                                                                  STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 93

State of North Dakota,                                Plaintiff and Appellee
     v.
Sergio Ruiz Ledezma,                               Defendant and Appellant

                               No. 20210277

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Dann E. Greenwood, Judge.

AFFIRMED.

Per Curiam.

Amanda R. Engelstad, State’s Attorney, Dickinson, ND, for plaintiff and
appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                            State v. Ruiz Ledezma
                                 No. 20210277

Per Curiam.

[¶1] Sergio Ruiz Ledezma appeals from a criminal judgment sentencing him
to twenty years, with five years suspended, and three years of supervised
probation after pleading guilty to criminal vehicular homicide. Ruiz Ledezma
argues that the sentencing factors were not thoroughly considered and the
district court’s consideration of a hearsay statement regarding intent was an
impermissible sentencing factor. We conclude the district court did not abuse
its discretion in sentencing Ruiz Ledezma, nor does the record reflect that the
court substantially relied on an impermissible sentencing factor. The rules of
evidence, other than those with respect to privileges, do not apply to sentencing
hearings. We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7); see State
v. Lyon, 2020 ND 34, ¶ 7, 938 N.W.2d 908 (explaining the sentencing factors
are not controlling of the district court’s discretion and are not an exclusive list
of all a court may consider when imposing a criminal sentence); State v.
Gonzalez, 2011 ND 143, ¶ 8, 799 N.W.2d 402 (the sentencing court need not
explicitly reference the sentencing factors); N.D.R.Ev. 1101(d)(3)(D).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                         1